DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the extension sticks in claim 7 and pneumatic or hydraulic motion device in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  the word “, and” before the period should be deleted.  Appropriate correction is required. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: interconnecting cable conditioning module and cable conditioning module in claims 10-12 and 14-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0177010 A1 (“Murata”) in view of US 6037857 (“Behrens”).
Regarding claim 1, Murata, in Figures 1-7, discloses an intrinsically safe video camera system for use in hazardous environments with a flammable and volatile atmosphere comprising: a camera chassis with a lens assembly defining a compartment for use in a hazardous environment with a flammable and volatile atmosphere (e.g. see insertion portion 4’s distal end 40 in Fig. 3 that includes camera head module 41 shown in more details in Fig. 4 with lens 61); and an intrinsically safe camera housed within the compartment and configured to covert images from the lens assembly to digital electronic signals (e.g. see camera head module 41 in Fig. 3 shown in more details in Fig. 4) and regulate the digital electronic signals within a low voltage range (e.g. see camera head module 41 in Fig. 3 shown in more details in Fig. 4 in conjunction with barrier circuit, e.g. see 45, 47 in Fig. 3 and 45A and 45B in Fig. 4); wherein the intrinsically safe camera is configured to transmit the digital electronic signals to a host computer located outside of the hazardous environment with a flammable and volatile atmosphere (e.g. see Figs. 3-4 illustrating camera head module 41 transmitting to 1 and 46 in Fig. 3 and in more details to 1, 12 and 14 in Fig. 4). 
Although Murata discloses the intrinsically safe camera housed within the compartment configured to regulate the digital electronic signals within a low voltage range, it is noted Murata differs from the present invention in that it fails to particularly disclose a low voltage range of between 0 and 5 volts direct current. Behrens however, teaches a low voltage range of between 0 and 5 volts direct current (e.g. see Fig. 6, col. 6, ll. 13-34).   
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was made, having the references of Murata and Behrens before him/her, to incorporate Behrens into the endoscope apparatus of Murata in order to provide sufficient power that is intrinsically safe. 
Regarding claim 6,  Murata further discloses wherein the intrinsically safe camera has a video image area adjacent to the lens assembly (e.g. see camera head module 41 in Fig. 3 shown in more details in Fig. 4 with video image area adjacent to lens 61). 
  
Claims 2-3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0177010 A1 (“Murata”) in view of US 6037857 (“Behrens”) in further view of US 5068720 (“Herlitz”). 
Regarding claim 2, although Murata discloses further comprising a power source (48-49 to 40 via 45, 43 and 47, 44 in Fig. 3 and also illustration in Fig. 4), it is noted Murata differs from the present invention in that it fails to particularly disclose further comprising a power source housed within the compartment. Herlitz however, teaches further comprising a power source housed within the compartment (power supply 4 in Figs. 1 and 4 that is within housing in Fig. 2; the alternate embodiment illustrated in Figs. 6-10 also read on the claim limitations). 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was made, having the references of Murata, Behrens and Herlitz before him/her, to incorporate Herlitz into Murata as modified by Behrens in order to provide a video inspection system for hazardous environments which eliminates the need for a constant external supply of non-flammable gas or electricity. 
	Regarding claim 3, Murata in view of Herlitz further teaches further comprising an antenna (Herlitz: 46 in Fig. 4). The motivation above in the rejection of claim 2 applies here. 
Claims 4-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0177010 A1 (“Murata”) in view of US 6037857 (“Behrens”) in further view of US 5068720 (“Herlitz”) in further view of US 2006/0232484 A1 (“Wulff”).
Regarding claim 4, although Murata in view of Herlitz teaches wherein said camera chassis further comprises the antenna (Herlitz: 46 in Fig. 4), it is noted Murata differs from the present invention in that it fails to particularly disclose comprises an antenna mold housing the antenna. Wulff however, teaches comprises an antenna mold housing the antenna (Abstract, e.g. see Figs. 1, 3).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was made, having the references of Murata, Behrens, Herlitz and Wulff before him/her, to incorporate Wulff into Murata as modified by Behrens and Herlitz in order to prevent susceptibility to damage.   
	Regarding claim 5, Murata further discloses wherein said intrinsically safe camera further comprises: an imaging device optically coupled to the lens assembly configured to covert images to 
Although Murata discloses the a fault protection safety circuit in communication with the controller and configured to regulate the digital electronic signals within the low voltage range, it is noted Murata differs from the present invention in that it fails to particularly disclose a low voltage range of between 0 and 5 volts direct current. Behrens however, teaches a low voltage range of between 0 and 5 volts direct current (e.g. see Fig. 6, col. 6, ll. 13-34).  The motivation above in the rejection of claim 4 applies here. 
Claims 7-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0177010 A1 (“Murata”) in view of US 6037857 (“Behrens”) in further view of CA 2582352 A1 (“Ortiz”).  
Regarding claim 7, Murata, in Figures 1-7, discloses an intrinsically safe video camera system for use in hazardous environments with a flammable and volatile atmosphere comprising: a camera chassis with a lens assembly and chassis mount defining a compartment for use in a hazardous environment with a flammable and volatile atmosphere (e.g. see insertion portion 4’s distal end 40 in Fig. 3 that includes camera head module 41 shown in more details in Fig. 4 with lens 61; also see bending portion 9 at the distal end portion of insertion portion 4 as shown at least in Fig. 2B, see at least paragraphs [0040]-[0041]; obviously, the distal end 40 that includes camera head module 41 is mounted to bending portion 9 mounted to insertion portion 4); an intrinsically safe camera housed within the compartment and configured to covert images from the lens assembly to digital electronic signals (e.g. see camera head module 41 in Fig. 3 shown in more details in Fig. 4) and regulate the digital electronic signals within a low voltage range (e.g. see camera head module 41 in Fig. 3 shown in more details in Fig. 4 in conjunction with barrier circuit, e.g. see 45, 47 in Fig. 3 and 45A and 45B in Fig. 4); an interconnecting cable for use in hazardous environments with a flammable and volatile atmosphere in communication with the intrinsically safe camera (43 in Fig. 3, 51-53 in Fig. 4 connected to 41 that includes circuits); wherein the 
	 Although Murata discloses the intrinsically safe camera housed within the compartment configured to regulate the digital electronic signals within a low voltage range, it is noted Murata differs from the present invention in that it fails to particularly disclose a low voltage range of between 0 and 5 volts direct current. Behrens however, teaches a low voltage range of between 0 and 5 volts direct current (e.g. see Fig. 6, col. 6, ll. 13-34).  
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was made, having the references of Murata and Behrens before him/her, to incorporate Behrens into the endoscope apparatus of Murata in order to provide sufficient power that is intrinsically safe.
Further, although Murata discloses wherein the chassis mount is configured for vertical and horizontal head rotation controlled by an operator and lowering and raising via extension, it is noted Murata differs from the present invention in that it fails to particularly disclose extension sticks. Ortiz however, teaches extension sticks (e.g. see shafts 152 and 150 as shown in Fig. 5).
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was made, having the references of Murata, Behrens and Ortiz before him/her, to incorporate Ortiz into the endoscope apparatus of Murata as modified by Behrens in order to provide enhanced versatility.  
Regarding claim 8, Murata further discloses wherein said interconnecting cable extends through the camera chassis (43 in Fig. 3, 51-53 in Fig. 4).  

Regarding claim 10, Murata further discloses further comprising an interconnecting cable conditioning module located outside of the hazardous environment with a flammable and volatile atmosphere connected to the interconnecting cable (45 in Fig. 3, 45A-45B in Fig. 4), the interconnecting cable conditioning module is in line with the interconnecting cable between the first end and the second end and is configured to regulate the voltage and current received from the host computer, thereby regulating the voltage and current in the interconnecting cable between the cable conditioning module and the first end of the interconnecting cable (45 in Fig. 3, 45A-45B in Fig. 4).  
Regarding claim 11, Murata further discloses further comprising an interconnecting cable conditioning module located outside of the hazardous environment with a flammable and volatile atmosphere (45 in Fig. 3, 45A-45B in Fig. 4) comprising: a host computer interconnecting cable attached to a cable conditioning module, wherein the host computer interconnecting cable is configured to connect to the host computer and the cable conditioning module is configured to connect to the interconnecting cable (e.g. see Figs. 3-4 illustrating camera head module 41 transmitting to 1 and 46 in Fig. 3 and in more details to 1, 12 and 14 in Fig. 4 via 43, 45 in Fig. 3, 51-53, 45A-45B in Fig. 4); and wherein the interconnecting cable conditioning module is configured to regulate the voltage and current in the interconnecting cable between the cable conditioning module and the intrinsically safe camera (45 in Fig. 3, 45A-45B in Fig. 4).      
Claims 12-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0177010 A1 (“Murata”) in view of US 6037857 (“Behrens”) in further view of US 2009/0216083 A1 (“Durant”).  
Regarding claim 12, Murata, in Figures 1-7, discloses an intrinsically safe video camera system for use in hazardous environments with a flammable and volatile atmosphere comprising: a camera chassis with a lens assembly defining a compartment for use in a hazardous environment with a 
	Although Murata discloses the intrinsically safe camera housed within the compartment configured to regulate the digital electronic signals within a low voltage range, it is noted Murata differs from the present invention in that it fails to particularly disclose a low voltage range of between 0 and 5 volts direct current. Behrens however, teaches a low voltage range of between 0 and 5 volts direct current (e.g. see Fig. 6, col. 6, ll. 13-34).   
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was made, having the references of Murata and Behrens before him/her, to incorporate Behrens into the endoscope apparatus of Murata in order to provide sufficient power that is intrinsically safe.

Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was made, having the references of Murata, Behrens and Durant before him/her, to substitute one known element (pneumatic and hydraulic motors of Durant) for another known equivalent element (motor of Murata) resulting in the predictable result of bending up and down and left and right the bending portion of Murata by the pneumatic/hydraulic motor.  
Regarding claim 13, Murata further discloses wherein said interconnecting cable extends through the camera chassis (43 in Fig. 3, 51-53 in Fig. 4). 
Regarding claim 14, Murata further discloses wherein the interconnecting cable comprises a first end in communication with the intrinsically safe camera (43 in Fig. 3, 51-53 in Fig. 4 connected to 41 that includes circuits) and a second end in communication with the host computer with the cable conditioning module in line with the interconnecting cable between the first end and the second end, thereby regulating the voltage and current in the interconnecting cable between the cable conditioning module and the intrinsically safe camera (e.g. see Figs. 3-4 illustrating camera head module 41 transmitting to 1 and 46 in Fig. 3 and in more details to 1, 12 and 14 in Fig. 4 via 43, 45 in Fig. 3, 51-53, 45A-45B in Fig. 4). 
Regarding claim 15, Murata further disclose wherein said interconnecting cable conditioning module comprises: a host computer interconnecting cable attached to a cable conditioning module, wherein the host computer interconnecting cable is configured to connect to the host computer and the cable conditioning module is configured to connect to the interconnecting cable (e.g. see Figs. 3-4 illustrating camera head module 41 transmitting to 1 and 46 in Fig. 3 and in more details to 1, 12 and 14 in Fig. 4 via 43, 45 in Fig. 3, 51-53, 45A-45B in Fig. 4); and wherein the interconnecting cable conditioning module is configured to regulate the voltage and current in the interconnecting cable between the cable conditioning module and the intrinsically safe camera (45 in Fig. 3, 45A-45B in Fig. 4).

Regarding claim 17, Murata further discloses wherein said intrinsically safe camera further comprises: an imaging device optically coupled to the lens assembly configured to covert images to digital electronic signals (Fig. 4, e.g. see at least paragraph [0057]); a controller in communication with the imaging device (Fig. 4, e.g. see at least paragraph [0057]); a memory in communication with the controller (Fig. 4, e.g. see at least paragraph [0057]); an input/output interface in communication with the controller (Fig. 4, e.g. see at least paragraph [0057]); and a fault protection safety circuit in communication with the controller configured to regulate the digital electronic signals within the low voltage range and transmit the digital electronic signals to the host computer (e.g. see barrier circuit, e.g. see Fig. 4, e.g. see at least paragraphs [0060], [0066]-[0067]).  
Although Murata discloses the a fault protection safety circuit in communication with the controller and configured to regulate the digital electronic signals within the low voltage range, it is noted Murata differs from the present invention in that it fails to particularly disclose a low voltage range of between 0 and 5 volts direct current. Behrens however, teaches a low voltage range of between 0 and 5 volts direct current (e.g. see Fig. 6, col. 6, ll. 13-34).  The motivation above in the rejection of claim 12 applies here. 
Regarding claim 18, Murata further discloses wherein said interconnecting cable conditioning module comprises at least one Zener diode to limit over-voltage and at least one resistor to limit over-current (barrier circuit, e.g. see Fig. 4, and see Zener didoes and resistor). 
Regarding claim 19, Murata further discloses wherein the fault protection safety circuit comprises redundant Zener diodes across signal lines to eliminate over-voltage (barrier circuit, e.g. see Fig. 4, and see Zener didoes and resistor).    
Regarding claim 20, Murata further discloses wherein said intrinsically safe camera further comprises an input/output interface in communication with the controller and configured to convert digital signals to optical signals (input to and output of 92 in Fig. 4; also see Fig. 7, e.g. see at least paragraphs [0080], [0083]-[0084]) and an optical interface transmitter in communication with the input/output interface (Fig. 7, e.g. see at least paragraphs [0080], [0083]-[0084]).  
Response to Arguments
Applicant asserts on page 9 of the Remarks that the examiner has overlooked the important considerations required by Graham v. John Deere Co., 383 U.S. 1. On pages 10-11 the applicant assumes, under (A) Determining the Scope and Content of the Prior Art, that Murata is the closest reference to claims 1 and 6 that is found by the examiner and asserts that, in view of (B) Ascertaining the Difference Between the Claimed Invention and the Prior Art, that it should have been clear claims 1 and 6 are in condition for allowance.  The applicant reasons that the difference from the “big picture” between Murata and the claims is that Murata teaches an endoscope but the claim do not recite an endoscope nor do they recite the essential features of an endoscope.  Finally, on page 12, applicant points out that there is no evidence of record to support the determination that the ordinary level of skill in the art includes turning an endoscope into the claimed intrinsically safe camera system.       
However, the examiner respectfully disagrees. The claims are unpatentable under Section 103 on the basis of the factual inquiries. Claims are given broadest reasonable interpretation (BRI) for performing the factual inquiries under Section 103 not “big picture” interpretation or analysis. And once the scope of the claimed invention is determined, then a determination is made as to what to search for and where to search. During search, Murata was determined to be a good prior art candidate to apply against the claimed invention among other prior art. Murata is in the same field of endeavor and reasonably pertinent to the particular problem with which the applicant was concerned. For example, Murata describes in Paragraph [0002] its field of invention as: The present invention relates to an endoscope (i.e., video image systems, see paragraph [0006]) that is used in the maintenance of industrial plants and buildings, and when performing inspections of interiors of equipment inside which flammable gas or dust is present (for example, the interiors of gasoline tanks, industrial plants, and engines), and when performing inspections of boiler interiors and the like. In particular, the present invention relates to a drive device for an explosion-proof apparatus such as an explosion-proof video system that is able to be used in locations where there is a strong possibility of an explosion occurring, while the application in paragraph [0002] describes its field of invention as: The present invention relates generally to video cameras and inspection systems which include video cameras. The present invention is particularly, though not exclusively, related to video inspection systems for use in hazardous environments and especially those 
The argument about “From the big picture view required by the second Graham factor, it should be clear that there is an essential difference between Murata, even as modified by Behrens and Bourne, and the camera system of claim 1. Accordingly, claims 1 and 6 should have been allowed immediately” is not persuasive because the “big picture” is not applied in determining the scope and content of the prior art and ascertaining the differences between the claimed invention and the prior art. The applicant’s analysis is like saying the claims which recite features A and B should be immediately allowed because from the “big picture” Murata (in view of Behrens) additionally teaches feature C even though Murata teaches features A and B. This is clearly incorrect and the opposite must be done, i.e. to immediately reject the claims, because Murata meets the claim limitations A and B under broadest reasonable interpretation. Further, the statements made by applicant “the claims themselves do not recite an endoscope, nor do they recite the essential features of an endoscope” is not complete because the claims also do not explicitly recite that the intrinsically safe video camera system is not an endoscope nor do the claims recite any structure that precludes from being an endoscope. Finally, the comment on page 12 that “there is no evidence of record to support the determination, implicit in the rejection, that the ordinary level of skill in the art includes turning an endoscope into the claimed intrinsically safe camera system” is not persuasive because this statement is based on applicant’s misunderstanding that the difference between Murata and the claimed invention is because Murata discloses an endoscope and the claimed invention is not endoscope. However, as discussed above applying the factual inquiries reveal that Murata differs from the claim in that it fails to particularly disclose a low voltage range of between 0 

Applicant on pages 12-13 further asserts that “it would not have been obvious to provide an intrinsically safe video camera system based on Murata, since it cannot be done without changing Murata into something different from an endoscope. 
However, the examiner respectfully disagrees. Again it is noted that the argument assumes incorrectly that the difference between Murata and the claimed invention is because Murata discloses an endoscope and the claimed invention is not endoscope. As discussed above, Behrens teaches the deficiency of Murata and the combination of the teachings of Murata and Behrens meet the limitations in the broadest reasonable sense. Modifying Murata with Behrens does not change the principle of operation of Murata. 

Applicant on page 13 further asserts that the “principle of operation of Murata is in contrast to the limitations in Applicant’s claim 1” because “the chassis is used in a hazardous environment with a flammable and volatile atmosphere—precisely where Murata’s main unit cannot be used… and that the intrinsically safe camera is housed within the compartment defined by the chassis.”
However, the examiner respectfully disagrees. It appears that the applicant is incorrectly mapping the main unit 1 of Murata into the “chassis” limitation, even though the previous rejection, the advisory, and the above rejection have consistently mapped the insertion portion 4, i.e., its distal end 40, as shown in Fig. 3 to the camera chassis, which includes camera head module 41 shown in more details in Fig. 4 with lens 61. Paragraph [0047] of Murata discloses the insertion portion 4 is carried (including the control unit 3 from which the insertion portion is attached to, paragraph [0040]) into the hazardous area Zone 0 or 

Applicant further asserts on pages 13-14  that “unlike Murata, Applicant’s claimed invention does not have a separate insertion portion inside the hazardous environment and a main portion that remains in a safe area. The entirety of the apparatus enters the hazardous environment.”
However, the examiner respectfully disagrees. First of all, the statement “the entirety of the apparatus enters the hazardous environment” is false because as shown in Figure 1 the entirety of the intrinsically safe camera system do not enter Zone 0 and Zone 1. For example, at least host computer 102 is not in Zone 0 or Zone 1 as shown below for convenience:

    PNG
    media_image1.png
    576
    941
    media_image1.png
    Greyscale

Secondly, the intrinsically safe camera system as shown above does have an insertion portion, i.e., interconnecting cable 108 with camera assembly 110 at its end, that is inserted into the tank 120 for inspection. Host computer 102 is separate and is connected from the interconnecting cable 108 with camera assembly via a cable conditioning module 106; note that this can be even considered an 

Applicant further asserts on page 14 that the interpretation of chassis should include the main unit 1. 
However, the examiner respectfully disagrees. This is incorrect because as shown at least in Figs. 3 and 4 main unit 1 does not support camera head module 41. It is the insertion portion 4 that is separate from the main unit 1 particularly its distal end that supports the camera head module 41. Also, the examiner did not map camera head module 41 as the chassis nor the main unit 1, but it is the insertion portion 4 or  more specifically its distal end 40 that is mapped into the camera chassis which includes camera head module 41 shown in more details in Fig. 4 with lens 61. 

Applicant also asserts on pages 14-15 that “Murata’s camera head module itself does not operate in the target image area, but rather receives light redirected through the insertion portion.” Applicant argues that the point of the applicant’s invention is opposite of Murata: “the main unit is used in a hazardous environment with a flammable and volatile atmosphere”. 
However, the examiner respectfully disagrees. The applicant mistakenly associates “chassis” with Murata’s camera head module 41. As noted above, it is the insertion portion 4’s distal end 40 that is mapped into the camera chassis which includes camera head module 41 shown in more details in Fig. 4 with lens 61. As shown in Fig. 4, the camera head module 41 which is supported by the insertion portion 4’s distal end images via lens 61(see paragraphs [0057]-[0059] for a detailed description of the camera head module 41’s operation) for example interiors of equipment inside with flammable gas or dust present (see paragraphs [0002], [0006]-[0007]). Thus, camera head module 41 has video image area adjacent to lens 61. Finally, there is no recitation of “the main unit is used in a hazardous environment with a flammable and volatile atmosphere” in the claims. And it is noted that paragraph [0047] of Murata discloses the insertion portion 4 (and therefore control unit 3) is carried into the hazardous area Zone 0 or 
	    
Applicant also asserts on pages 15-16 that Murata’s main unit must be in a Zone 2 or non-hazardous area and is thus not intrinsically safe. … on the other hand, applicant’s entire camera apparatus is intrinsically safe and operates within a Zone 0 or Zone 1 area. 
However, the examiner respectfully disagrees. As noted above referring to the replicated Figure 1, the statement from the applicant that “the entirety of the apparatus enters the hazardous environment” is false because as shown in Figure 1 the entirety of the intrinsically safe camera system do not enter Zone 0 and Zone 1. For example, at least host computer 102 is not in Zone 0 or Zone 1. And again
paragraph [0047] of Murata discloses the insertion portion 4 (and therefore control unit 3) is carried into the hazardous area Zone 0 or Zone 1. Thus, the insertion portion 4 including its distal end 40 that supports the camera head 41 and includes a lens 61 is used in Zone 0 or Zone 1. That is, the entirety of control unit 3 and insertion portion 4 of Murata including camera head module 41 at its distal end 40 are carried into Zone 0 and Zone 1, see paragraph [0047].
  
Applicant further asserts on pages 17-18 that Ortiz’s “shafts cannot be added to Murata in a coherent manner without changing Murata from being an endoscope into something else.”
However, the examiner respectfully disagrees. Modifying Murata with the teachings of Ortiz does not change Murata’s endoscope into something else. The flexible shaft 152 shown in Figs. 5-6 that includes optics module 118 and attaches to a flexible insertion shaft 150 extending from the handle 112 would provide Murata enhanced versatility; thus Ortiz teaches Murata to include its distal end 40 in a 

    PNG
    media_image2.png
    499
    1166
    media_image2.png
    Greyscale


Ortiz teaches Murata to modify insertion portion 4 that includes distal end 40 (not shown in Fig. 2B) and bending portion 9 with flexible insertion shaft 150 and flexible shaft 152 from the base of control unit 3. In other words, the insertion portion 4 including its distal end 40 and bending portion 9 would be replaced by the flexible insertion shaft 150 and flexible shaft 152 with the optics module 118 that includes at its distal end a flexible tip 116 in order to provide enhanced versatility as a person having ordinary skill in the art would have no difficulty to recognize, at least because of the articulating link 154 that is pivotally coupled on its proximal end to the distal end of the shaft 150 and on its distal end to the proximal end of the shaft 152. With this modification, the operator of control unit 3 would be able to raise and/or lower the distal end of flexible tip 116 via the control unit 3 having joystick and handle.  It is also noted that the flexible shaft 152 attached to the flexible insertion shaft 150 to extend from the handle 112 are plural. 

Applicant further asserts on pages 19-20 of the Remarks that “it is not clear where to provide the hydraulic motion device” of Durant.
However, the examiner respectfully disagrees. The applicant needs to consider the teachings of the prior art as a whole. As noted in the final rejection, Murata already discloses a motion device (see motor is provided inside the control unit 3 and the bending portion is able to bent up and down and left 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was made, having the references of Murata, Behrens and Durant before him/her, to substitute one known element (pneumatic and hydraulic motors of Durant) for another known equivalent element (motor of Murata provided inside the control unit 3) resulting in the predictable result of bending up and down and left and right the bending portion of Murata by the pneumatic/hydraulic motor. Applicant seems to argue that panning, tilting and rotation of the insertion portion does not correspond to the applicant’s claim limitations. However, the applicant is reminded that the distal end 40 is part of the insertion portion 4 which has the camera head module 41. On page 20, it seems the applicant is still not sure how the examiner modifies Murata with Durant. So for clarity, it is repeated that it would be obvious to a person having ordinary skill in the art to modify Murata’s motor in the control unit 3 with the teachings of pneumatic and hydraulic motors of Durant resulting in the predictable result of bending up and down and left and right the bending portion of Murata by the pneumatic/hydraulic motor. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Svacina et al., Understanding Hazardous Area Sensing, discloses intrinsic safe equipment in Chapter 5 including 0-5 Volts for Group A and B. 
Scott et al., US 2010/0261961 A1, discloses a bundle of optical fibers, connected at one end to a light source, may be used as light pipes to direct light and provide illumination to capture the digital video images. 
Field Jr. et al., US 5241170, discloses fiber optic viewing devices include a source of illumination and at least one fiber optic fiber, a “light pipe”, for conducting light from the illumination source to the objective end of the fiber optic bundle where it is projected upon the field of view and illuminates the object(s) under study. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Francis Geroleo/Primary Examiner, Art Unit 2485